Case 2:18-cv-03099-DRH-GRB Document 81 Filed 09/10/19 Page 1 of 9 PagelD #: 2505

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--- - -X Docket No.: 2:18-cv-03099-DRH-GRB
D.W.M., a minor by Willie Moore, his father, and
Ursula Moore, his mother, D.D.M., a minor by
Willie Moore, his father, and Ursula Moore, his mother,
and WILLIE MOORE and URSULA MOORE,

 

Plaintiffs,
ANSWER OF INFANT MLM.

-against-

ST. MARY SCHOOL,

BIAGIO M. ARPINO, Principal of St. Mary School,
and THE ROMAN CATHOLIC DIOCESE OF
ROCKVILLE CENTRE,

KERRI LECHTRECKER, individually and as the mother

of L.M., an infant, “MIKE” JONES and

CHRISTINE JONES, individually

and as parents and natural guardians of M.J., an infant;

and KRZYSZTOF MARS and DOROTA MARS. Individually
and as the parents and natural guardians of M.M., an infant,

Defendants.
aos x

 

Defendant, infant, M.M. by and through his Parent and Natural Guardians KRZYSZTOF
MARS and DOROTA MARS, appears, through his attorneys, TIERNEY & TIERNEY, ESQS.,
and answers the Fifth Amended Complaint as follows:

1. Denies knowledge or information sufficient to form a belief as to the truth or falsity
of the allegations in paragraphs 1-19, paragraphs 21-24, paragraph 28, except admits that
Plaintitt D.W.M. is African American, paragraphs 29, paragraphs 30, except admits that Plaintiff
D.D.M. is African American, paragraph 31, paragraph 32, except admits that Plaintiff Ursula
Moore is African American, paragraph 33, except admits that Plaintiff Willie Moore is African
American, paragraphs 34-61, paragraphs 62, 63, 66, 68, 69, 70, and 71 paragraphs 73-76, except

denies that M.M. re-posted any images to his channel and one or more other channels,
Case 2:18-cv-03099-DRH-GRB Document 81 Filed 09/10/19 Page 2 of 9 PagelD #: 2506

paragraphs 77- 89, paragraphs 92, 93, 95, 96, paragraphs 98-104, paragraphs 106, and 108
paragraphs 111-136, paragraphs 139-276, paragraphs 286-295 admits that any documents
referenced therein speak for themselves, and otherwise refers all questions of law or fact to trial
of this matter.

2. Admits paragraph 20.

3. Admits paragraph 25.

4. Admits paragraph 26.

5. Does not contest venue (paragraph 27) or jurisdiction, which has already been
determined by Order of this Court dated, August 27, 2019.

6. Denies paragraphs 64, 65, 72, 90, 91, 94, 97, 103, 105, 107, 109, 137, 138, to the
extent it can be construed to set forth an allegation against answering Defendant, paragraph 110,
paragraphs 277-282, paragraphs 283, 284, 285.

RESPONSE TO THE FIRST CAUSE OF ACTION
7. Dismissed by Memorandum and Order dated August 27, 2019.
RESPONSE TO THE SECOND CAUSE OF ACTION
8. Dismissed by Memorandum and Order dated August 27, 2019.
RESPONSE TO THIRD CAUSE OF ACTION
9. Dismissed by Memorandum and Order dated August 27, 2019.
RESPONSE TO FOURTH CAUSE OF ACTION
10. Dismissed by Memorandum and Order dated August 27, 2019.
RESPONSE 'TO FLE'TH CAUSE OF ACTION
11. Deny the allegations, deny the allegations as inapplicable to answering Defendant,

and refer all questions of fact and law to trial of this matter.
Case 2:18-cv-03099-DRH-GRB Document 81 Filed 09/10/19 Page 3 of 9 PagelD #: 2507

RESPONSE TO SIXTH CAUSE OF ACTION
12. Deny the allegations, deny the allegations as inapplicable to answering Defendant,
and refer all questions of fact and law to trial of this matter.
RESPONSE TO SEVENTH CAUSE OF ACTION
13. Deny the allegations, and refer all questions of fact and law to trial of this matter.
RESPONSE TO EIGHTH CAUSE OF ACTION
14. Dismissed as against answering Defendant by Memorandum and Order dated
August 27, 2019.
RESPONSE TO NINTH CAUSE OF ACTION
15. Dismissed by Memorandum and Order dated August 27, 2019.
RESPONSE TO TENTH CAUSE OF ACTION
16. Deny the allegations, deny the allegations as inapplicable to answering Defendant,
and refer all questions of fact and law to trial of this matter.
FIRST AFFIRMATIVE DEFENSE
17. What remains of the Fifth Amended Complaint fails to state a claim upon which
relief may be granted.
SECOND AFFIRMATIVE DEFENSE
18. Plaintiffs have failed to establish that they suffered any damages whatsoever.
THIRD AFFIRMATIVE DEFENSE
19. The Complaint fails to comply with the pleadings requirements of Rule 8 and is

therefore a nullity.
Case 2:18-cv-03099-DRH-GRB Document 81 Filed 09/10/19 Page 4 of 9 PagelD #: 2508

FOURTH AFFIRMATIVE DEFENSE
20. The Plaintiffs are barred by one or more applicable statute of limitations.
FIFTH AFFIRMATIVE DEFENSE
21. The Plaintiffs have not pleaded a cognizable tort in the State of New York and
therefore cannot recover under any theory of law.
SIXTH AFFIRMATIVE DEFENSE
22. The Plaintiffs’ claims are barred by the doctrine of waiver and/or estoppel.
SEVENTH AFFIRMATIVE DEFENSE
23. The Plaintiffs have failed to mitigate any alleged damages.
EIGHTH AFFIRMATIVE DEFENSE
24. The Plaintiffs’ claims are barred by the doctrine of contributory negligence.
NINTH AFFIRMATIVE DEFENSE
25. The Plaintiffs cannot establish one or more necessary elements to support a cause of
action for Intentional Infliction of Emotional Distress.
WHEREFORE, the answering Defendant demands that the sole remaining claim against
him be dismissed, with prejudice, and for such other relief as the Court deems just and proper,

including awarding Defendant costs of this action, plus reasonable attorneys’ fees.
Case 2:18-cv-03099-DRH-GRB Document 81 Filed 09/10/19 Page 5 of 9 PagelD #: 2509

Dated: September 10, 2019

To:

Port Jefferson Station, New York

Clerk of the Court
All parties Via ECF

LAW OFFICES OF CORY H. MORRIS

Attorneys for Plaintiff

Yours , etc.

TIERNEY & "A ESQS.

STEPHEN A. RULAND, ESQ. (SR-2832)
409 Route 112

Port Jefferson Station, New York 11776
Stephen.ruland/@tiernevlaw.net

(631) 928-1444

Attorneys for Defendant

KRZYSZTOF MARS and DOROTA
MARS. Individually and as the parents and
natural guardians of M.M.., an infant

D.W.M., a minor by Willie Moore, his father, and
Ursula Moore, his mother, D.D.M., a minor by

Willie Moore, his father, and Ursula Moore, his mother,
and WILLIE MOORE and URSULA MOORE

33 Walt Whitman Road — Suite 310

Dix Hills, New York 11746

Yannacone & Yannacone, P.C.

Victor John Yannacone, Jr., Esq.

P.O. Box 109
Patchogue, New York 11772

JOSEPH M. NADER, ESQ.
PATRICK F. ADAMS, P.C.
Attorneys for Defendant
ST. MARY SCHOOL,

BIAGIO M. ARPINO, Principal of St. Mary School,
and THE ROMAN CATHOLIC DIOCESE OF

ROCKVILLE CENTER,

3500 Sunrise Highway — Building 300

Great River, New York 11739
Case 2:18-cv-03099-DRH-GRB Document 81 Filed 09/10/19 Page 6 of 9 PageID #: 2510

VESSELIN MITEYV, ESQ.

RAY, MITEV AND ASSOCIATES, LLP

Attorneys for Defendant

KERRI LECHTRECKER, individually and as the mother
of L.M., an infant

122 North Country Road

Miller Place, New York 11764

CHRISTOPHER MESTECKyY, ESQ.

ANTHONY J. FASANO, JR., ESQ.

GUERCIO AND GUERCIO

Attorneys for Defendant

“MIKE” JONES and CHRISTINE JONES, individually
and as parents and natural guardians of M.J., an infant

77 Conklin Street

Farmingdale, New York 11753
Case 2:18-cv-03099-DRH-GRB Document 81 Filed 09/10/19 Page 7 of 9 PagelD #: 2511

CERTIFICATE OF SERVICE

The undersigned, an attorney of record herein, hereby certifies that on

September 10, 2019, the forgoing Answer of Infant, M.M., was served First-Class U.S. Mail

and via ECF to the following persons:

TO:

LAW OFFICES OF CORY H. MORRIS

Attorneys for Plaintiff

D.W.M., a minor by Willie Moore, his father, and
Ursula Moore, his mother, D.D.M., a minor by

Willie Moore, his father, and Ursula Moore, his mother,
and WILLIE MOORE and URSULA MOORE

33 Walt Whitman Road — Suite 310

Dix Hills, New York 11746

Yannacone & Yannacone, P.C.
Victor John Yannacone, Jr., Esq.
P.O. Box 109

Patchogue, New York 11772

JOSEPH M. NADER, ESQ.

PATRICK F. ADAMS, P.C.

Attomeys for Defendant

ST. MARY SCHOOL,

BIAGIO M. ARPINO, Principal of St. Mary School,
and THE ROMAN CATHOLIC DIOCESE OF
ROCKVILLE CENTER,

3500 Sunrise Highway — Building 300

Great River, New York 11739

VESSELIN MITEYV, ESQ.

RAY, MITEV AND ASSOCIATES, LLP

Attorneys for Defendant

KERRI LECHTRECKER, individually and as the mother
of L.M., an infant

122 North Country Road

Miller Place, New York 11764
Case 2:18-cv-03099-DRH-GRB Document 81 Filed 09/10/19 Page 8 of 9 PagelD #: 2512

CHRISTOPHER MESTECKY, ESQ.
ANTHONY J. FASANO, JR., ESQ.
GUERCIO AND GUERCIO
Attorneys for Defendant
“MIKE” JONES and CHRISTINE JONES, individually
and as parents and natural guardians of M.J., an infant
77 Conklin Street
A.
Yj
i

Farmingdale, New York 11753
STEPHEN ACRULAND, ESQ. (sr-2832)
TIERNEY and TIERNEY, ESQS.
Attorneys for Defendant
KRZYSZTOF MARS and DOROTA
MARS. Individually and as the parents and
natural guardians of M.M.., an infant
409 Route 112
Port Jefferson Station, New York 11776
Stephen.ruland@tierneylaw.net

(631) 928-1444

 
Case 2:18-cv-03099-DRH-GRB Document 81 Filed 09/10/19 Page 9 of 9 PagelD #: 2513
Docket No.: 2:18-cv-03099-DRH-GRB Year 20
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
D.W.M., a minor by Willie Moore, his father, and
Ursula Moore, his mother, D.D.M., a minor by
Willie Moore, his father, and Ursula Moore, his mother,
and WILLIE MOORE and URSULA MOORE,

Plaintiffs,

 

 

 

 

-against-
ST. MARY SCHOOL,
BIAGIO M. ARPINO, Principal of St. Mary School,
and THE ROMAN CATHOLIC DIOCESE OF
ROCKVILLE CENTER,
KERRI LECHTRECKER, individually and as the mother
Of L.M.., and infant, and E.G.M. (initials by Order of the Court),
Individually and as the father of L.M., an infant;
“MIKE” JONES and CHRISTINE JONES, individually
and as parents and natural guardians of M.J., an infant;
and KRZYSZTOF MARS and DOROTA MARS. Individually
and as the parents and natural guardians of M.M., an infant,
Defendants.

ANSWER OF INFANT M.M.

|
{
|
|
ll
ll

Tierney & Tierney, Esqs.
Attorneys for Defendant
409 Route 112
Port Jefferson Station, New York 11776
(631) 928-1444

TO:
Attorney(s) f for

Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of New York State,
certifies that, upon information and belief and reasonable inquiry, the conte ios cofitained in the annexed document(s)
are not frivolous. September 10, 2019 Vi,

 

STEPHEN A /BU LAND, ESQ. (SR2832)

i]
Il

Service of a copy of the within is hereby admitted.
Dated:

 

Attorney(s) for

 

 

PLEASE TAKE NOTICE
Notice of Entry [ ] that the within is a (certified) true copy of a entered in the office of the Clerk of the
within named Courton ,20 .
Notice of Settlement [ ] that an Order of which the within is a true copy will be presented for settlement to the Hon.
. one of the judges of the within named Court,on_—————«, 20: , at a.m./p.m.
Dated: ~~ Tierney & Ti Tierney, Esqs.
Attorneys for Defendant
409 Route 112
Port Jefferson Station, New York 11776

TO:
